DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/7/2022 has been entered.  Claims 1-2, 7-8, 10, 13 have been amended and Claims 14-15 have been added.  Claims 1-15 are currently pending in the application.  The amendment overcomes the rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 1/13/2022.

Response to Arguments
	Applicant asserts that the recitation of controller circuitry configured to control a light source to emit normal light and excitation light and control an imaging device to capture the normal light and excitation light in amended Claim 1 overcomes the rejection under 35 U.S.C. 101 as the functions cannot be performed as part of a mental process.  However, the “controller circuitry” is recited at a high-level of generality that does not preclude the processing steps from being performed mentally.  The “controller circuitry” provides a control signal to the light source and imaging device, which does not amount to significantly more than the judicial exception.  Please see the rejection under 35 U.S.C. 101 below.
Applicant’s arguments, see pages 2-4, filed 2/7/2022, with respect to the rejection(s) of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding reducing both the green and blue pixel values, US 20060058684 A1 by Sendai (hereinafter “Sendai”) discloses a reduced influence of the excitation light having a wavelength of 410 nm in the blue region on a captured image.  Sendai does not disclose reducing both green (G) pixel value and blue (B) pixel value of the second captured image.  However, US 20190216325 A1 by Ouyang (hereinafter “Ouyang”) discloses image processing in which light in the excitation wavelength region is 

Claim Objections
Claim 1 is objected to because of the following informalities: “green (G) pixel value” and “blue (B) pixel value” should be “a green (G) pixel value” and “a blue (B) pixel value” or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites controlling light emission, reducing color components in a captured image and generating a superimposed image. 
The limitation of controlling light emission, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “controller circuitry configured to control”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “controller circuitry configured to control” language, “control[ling]” in the context of this claim encompasses the user determining the light emission from the light source.
Similarly, the limitation of reducing color components in a captured image, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “image processing circuitry configured to perform” language, “reducing” in the context of this claim encompasses the user ignoring a color component of the image. 

This judicial exception is not integrated into a practical application.  In particular, the claim only recites controller circuitry and image processing circuitry to perform the controlling, reducing, and superimposing steps. Both the controller circuitry and the image processing circuitry are recited at a high-level of generality such that these elements do not perform additional processes to the generic computer function of data manipulation.  Therefore, these elements as recited amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using controller circuitry and image processing circuitry to perform the controlling, reducing, and superimposing steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-12, 14-15 additionally recite elements recited at a high-level of generality such that the elements do not perform additional processes to the generic computer function of data manipulation.  Therefore, these claims are directed to an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-8, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060058684 A1 by Sendai (hereinafter “Sendai”) in view of US 20190216325 A1 by Ouyang (hereinafter “Ouyang”).
Regarding Claim 1, Sendai discloses a medical control device (fluorescent endoscope) comprising: controller circuitry (control computer 200) configured to control a light source to emit normal light of a first wavelength band and excitation light of a second wavelength band different from the first wavelength band (illuminating unit 110 emits white light Lw and excitation light Lr), and control an imaging device (standard image obtaining element 107) to cause the imaging device to (1) capture the normal light emitted from the light source and received by way of an observation target in a first period to generate a first captured image (illuminating unit 110 emits white light Lw for obtaining standard images), and to (2) capture the excitation light emitted from the light source and received by way of the observation target and fluorescence light from the observation target excited by the excitation light in a second period to generate a second captured image (illuminating unit 110 emits excitation light Lr for obtaining fluorescence images; [0119-122]; Fig. 1); and image processing circuitry (image computing unit 400) configured to: perform an adjustment process to reduce a component of a color corresponding to the excitation light included in the second captured image (gain is provided to the signal to perform red and green color gradations to the respective fluorescent signals.  The excitation light has a wavelength of 410 nm and falls in the blue range, which has a reduced influence due to the gain applied to the red and green bands; [0125, 129]).
Sendai does not disclose reducing both green (G) pixel value and blue (B) pixel value of the second captured image or generating a superimposed image generated by superimposing the first Encyclopædia Britannica. [Online].).  Therefore, the blue region 522 in Ouyang includes light in the blue and green wavelength bands.  This light is suppressed such each blue and green pixel values in the captured image are effectively suppressed.  
Ouyang further discloses alternately capturing white and color images of a target tissue or surrounding anatomy.  The resulting images are composited in order to visualize the target area ([0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the processing steps disclosed by Ouyang with the benefit of reducing background noise in a captured image and generating an image tailored to a particular surgical application (Ouyang [0072]).
Regarding Claim 2, Sendai as modified by Ouyang discloses the medical control device according to claim 1.  Sendai further discloses wherein the normal light is white light (white light Lw; [0122]), the excitation light is light of a blue bandwidth (excitation light Lr has a wavelength of 410 nm; [0130]), and the fluorescence is light of a red wavelength bands (fluorescence with a wavelength of 420 nm or longer, including between approximately 600-650 nm for a diseased tissue; [0130]; Fig. 26).
Regarding Claim 3, Sendai as modified by Ouyang discloses the medical control device according to claim 2.  With reference to page 7 of the Specification, protoporphyrin is excited at a wavelength band between 375-445 nm.  Sendai further discloses wherein the excitation light is light of the blue wavelength band which excites protoporphyrin (excitation light Lr has a wavelength of 410 nm; [0130]).
Regarding Claim 4, Sendai as modified by Ouyang discloses the medical control device according to claim 2.  Sendai further discloses wherein the image processing circuitry (image computing unit 400) is configured to reduce a component other than a component of a color corresponding to the 
Regarding Claim 7, Sendai as modified by Ouyang discloses the medical control device according to claim 1.  Sendai discloses the medical control device further comprising display controller circuitry (video signal processing circuit 503) configured to generate a video signal to display the superimposed image (composite image shown on composite image monitor 602; [0127, 137]; Fig. 2).
Regarding Claim 8, Sendai as modified by Ouyang discloses the medical control device according to claim 1.  Sendai discloses the medical control device further comprising display controller circuitry (video signal processing circuit 503) configured to generate a video signal to display at least two of the first captured image, the second captured image subjected to the adjustment process, and the superimposed image (visible image shown on standard image monitor 601 and composite image shown on composite image monitor 602; [0127, 137-138]; Fig. 2).
Regarding Claim 10, Sendai as modified by Ouyang discloses the medical control device according to claim 1.  Sendai discloses wherein the controller circuitry is configured to control the light source to emit the normal light in the first period and emit the excitation light in the second period (control computer 200 controls illuminating unit 110 to emit white light Lw and excitation light Lr; [0119-122]; Fig. 1).
Regarding Claim 13, Sendai discloses a medical observation system (fluorescence image display apparatus; [0118]), comprising: a light source configured to emit normal light of a first wavelength band (illuminating unit 110 emits white light Lw; [0120]) and excitation light of a second wavelength band different from the first wavelength band (illuminating unit 110 emits excitation light Lr with a wavelength of 410 nm; [0122, 129]); an imaging device including only one imaging sensor (standard image obtaining element 107), controller circuitry (control computer 200) configured to: control the light source to emit the normal light and the excitation light, and control the imaging device to cause the imaging device to (1) capture the normal light emitted from the light source and received by way of an observation target in a 
Sendai does not disclose reducing both green (G) pixel value and blue (B) pixel value of the second captured image or generating a superimposed image generated by superimposing the first captured image and the second captured image subjected to the adjustment process.  However, Ouyang discloses an imaging system which images a tissue using white light and fluorescence endoscopy.  Light in the excitation wavelength region is reduced in a red pixel image of the tissue using a filter.  The suppressed region 522 as shown in Fig. 5 includes light having a wavelength between approximately 420-580 nm ([0072-73]; Fig. 5).  As taught by Encyclopædia Britannica, blue light has a typical wavelength of 450 nm and green light has a typical wavelength of 550 nm (“The visible spectrum,” Encyclopædia Britannica. [Online].).  Therefore, the blue region 522 in Ouyang includes light in the blue and green wavelength bands.  This light is suppressed such each blue and green pixel values in the captured image are effectively suppressed.  
Ouyang further discloses alternately capturing white and color images of a target tissue or surrounding anatomy.  The resulting images are composited in order to visualize the target area ([0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the processing steps disclosed by Ouyang with the benefit of reducing background noise in a captured image and generating an image tailored to a particular surgical application (Ouyang [0072]).
Claim 14, Sendai as modified by Ouyang discloses the medical control device according to claim 1.  Sendai does not disclose wherein the image processing circuitry is configured to eliminate the component of the color corresponding to the excitation light included in the second captured image.  However, Ouyang discloses light in the excitation wavelength region being reduced or fully suppressed in a red pixel image of the tissue using a filter.  The suppressed region 522 as shown in Fig. 5 includes light having a wavelength between approximately 420-580 nm ([0072-73]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the processing steps disclosed by Ouyang with the benefit of reducing background noise in a captured image and generating an image tailored to a particular surgical application (Ouyang [0072]).
Regarding Claim 15, Sendai as modified by Ouyang discloses the medical control device according to claim 1.  Sendai does not disclose wherein the image processing circuitry is configured to eliminate both the green (G) pixel value and the blue (B) pixel value of the second captured image.  However, Ouyang discloses light in the excitation wavelength region being reduced or fully suppressed in a red pixel image of the tissue using a filter.  The suppressed region 522 as shown in Fig. 5 includes light having a wavelength between approximately 420-580 nm ([0072-73]; Fig. 5).  This light is suppressed such each blue and green pixel values in the captured image are effectively suppressed.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the processing steps disclosed by Ouyang with the benefit of reducing background noise in a captured image and generating an image tailored to a particular surgical application (Ouyang [0072]).

Claims 5, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Ouyang as applied to claims 1, 4 above, and further in view of US 20180000401 A1 by Kang et al. (hereinafter “Kang”).
Regarding Claim 5, Sendai as modified by Ouyang discloses the medical control device according to claim 4.  Sendai further discloses a color gradation process where gain is applied to the red and green wavelength bands of the fluorescence image data in the image computing unit 400 ([0125]).

Regarding Claim 9, Sendai as modified by Ouyang discloses the medical control device according to claim 1.  Modified Sendai does not disclose changing a color of the fluorescence to a specific color.  However, Kang discloses captured image data split into visible and NIR signals for processing.  The NIR signal contains the fluorescent light component from the object and is combined with the visible image to create a composite image for display.  A blue image representing the NIR component of the combined image can be implemented for comparison in the displayed image ([0103-105]; Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the color change disclosed by Kang with the benefit of implementing NIR fluorescence with white reflection light (Kang [0105]).
Regarding Claim 11, Sendai as modified by Ouyang discloses the medical control device according to claim 1.  Sendai further discloses image computing unit 400 which performs image processing for captured image signals ([0125]).
Modified Sendai does not disclose separate first and second image processing for the respective captured images.  However, Kang discloses a digital processor 66 for processing captured image signals including a white light image and an NIR fluorescence image.  Amplification coefficients for the signals are independently controlled in first gain amplifier 62 and second gain amplifier 63 for the respective signals ([0082-83]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the separate gain processing disclosed by Kang with the benefit of controlling the light intensity of the resulting image (Kang [0083]).   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Ouyang as applied to claim 4 above, and further in view of US 20180000401 A1 by Kang et al. (hereinafter “Kang”) and JP 2015047402 A by Moriya (hereinafter “Moriya”).
Regarding Claim 6, Sendai as modified by Ouyang discloses the medical control device according to claim 4.  Sendai further discloses a color gradation process where gain is applied to the red and green wavelength bands of the fluorescence image data in the image computing unit 400 ([0125]).
Modified Sendai does not disclose an adjustment process where a gain is applied to the blue wavelength band or color correction matrix processing.  However, Kang discloses captured image data split into visible and NIR signals for processing.  Each signal respectively passes through a gain amplifier and A/D converter to produce an RG image and a B image ([0111]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the blue band gain processing disclosed by Kang with the benefit of obtaining a composite image from fluorescence image signals to be displayed (Kang [0111-112]).
Further, Moriya discloses an endoscope system with normal light and narrow band light observation modes to generate observation images for display.  Image signal processing unit 36 includes a matrix calculation unit 51 which generates an RGB signal by performing a predetermined matrix calculation on the input signal to obtain the display image ([0064-66]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the color correction matrix processing disclosed by Moriya with the benefit of avoiding blurring in the display image (Moriya [0026]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Ouyang and Kang as applied to claim 11 above, and further in view of JP 2015047402 A by Moriya (hereinafter “Moriya”).
Regarding Claim 12, Sendai as modified by Ouyang and Kang discloses the medical control device according to claim 11.  Modified Sendai does not disclose wherein the first image processing and the second image processing include at least one of an optical black subtraction, a white balance 
However, Moriya discloses an endoscope system with normal light and narrow band light observation modes to generate observation images for display.  In the simultaneous method of the normal light observation mode, blue, green, and red light bands are combined to emit white light ([0043]).  The image signal is then processed in image signal processing unit 36, which includes a matrix calculation unit 51 which generates an RGB signal by performing a predetermined matrix calculation on the input signal to obtain the display image ([0064-66]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the color correction matrix processing disclosed by Moriya with the benefit of avoiding blurring in the display image (Moriya [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020013512 A1
US 20160041098 A1
US 20200364862 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795